Citation Nr: 1026758	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-22 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
grenade fragment wounds to the right hand, with amputation of the 
right little and ring finger, and loss of distal phalanx of the 
right middle finger and fractures of the metacarpal bones, 
currently rated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for a residual grenade 
fragment wound of the soft tissues of the right elbow, currently 
rated as 10 percent disabling.  

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for circulatory disorder.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  

This appeal arises from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  

The Veteran in his notice of disagreement limited the issues on 
appeal to those set out on the title page.  


FINDINGS OF FACT

1.  In January 1969 a grenade exploded resulting in complete 
amputation of the Veteran's little and ring finger of the right 
hand and amputation of the middle finger at the level of the 
distal middle phalanx.  X-rays showed a small chip fracture of 
the proximal end of the thumb and comminuted fractures involving 
the mid-shafts of the third fourth and fifth metacarpal bones.  

2.  Active range of motion of the right thumb showed no gap 
between the thumb and fingers with no objective evidence of pain 
with motion or repetition.  

3.  Active range of motion of the right index finger was normal 
with no gap between the index finger and the proximal transverse 
crease of the hand on maximal flexion of the fingers without 
objective evidence of pain.  

4.  Examination found no residual scar of the right elbow or 
other elbow limitation.  

5.  The claims folder includes current diagnosis of post-
traumatic stress disorder and major depressive disorder.  

6.  Competent medical evidence has linked the current co-morbid 
disorders, PTSD and major depression, to the Veteran's service.  

7.  The Veteran relates that he first heard sounds for days after 
a grenade went off in his hand in service and he now suffers from 
tinnitus in his left ear.  

8.  There is no evidence of any circulatory impairment in service 
treatment records.  

9.  Current VA records include findings of superficial 
varicosities with no Doppler findings of deep vein thrombosis.  

10.  There is no competent medical evidence of record which links 
the current superficial varicosities with service.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of grenade fragment wounds to the right hand, with 
amputation of the right little and ring finger and loss of distal 
phalanx of the right middle finger and fractures of the 
metacarpal bones, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5141, 5151, Note (c), 
5226, 5228, 5229; § 4.73, Diagnostic Code 5309 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
residual fragment wound of the soft tissues of the right elbow, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5305 and 5306 (2009).  

3.  PTSD with major depressive disorder, was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).  

4.  Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

5.  The criteria for service connection for a circulatory 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The Veteran filed his claim for increased ratings for his service 
connected residuals of grenade wounds of the right hand and 
service connection for PTSD, tinnitus, arthritis and a 
circulatory disorder in July 2003.  The RO sent the Veteran a 
letter in September 2003 that explained what evidence was needed 
from him, what the evidence must show to support his claims, the 
status of his claims and a questionnaire about his PTSD.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that VCAA 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a service connection claim.  
The RO, in an October 2009 letter to the veteran, notified him of 
the type of evidence necessary to establish a disability rating 
or effective date for any increase.  

The Veteran was afforded VA examinations to determine the current 
severity of his service connected disorders and a VA psychiatric 
evaluation.  

While the Veteran was not afforded an examination for tinnitus or 
a circulatory disorder, the decision below grants service 
connection for tinnitus.  No examination for a circulatory 
disorder was required as the Veteran did not identify the 
circulatory disorder, the service treatment records do not 
include any diagnosis of a circulatory disorder, and there is no 
competent medical evidence tending to show the Veteran's current 
superficial varicosities are related to service.  The Veteran 
himself has not offered any statements or testimony explaining 
why he thinks there is a link.  For that reason VA is not 
required to provide the Veteran with a VA examination of his 
circulatory system.  38 C.F.R. § 3.159 (2009).  

The Veteran's service treatment records, VA medical records and 
private records of treatment are in the claims folder.  The Board 
noted the Veteran has been found disabled by the Office of 
Personnel Management (OPM).  The basis for his disability 
retirement was diagnosis of major depression.  The psychiatric 
evaluation which supports the award is of record.  The letter 
from OPM informing him of the acceptance of his disability 
retirement referred him to the Social Security Administration for 
additional benefits.  As the basis for his award was a 
psychiatric disorder, and the decision below grants service 
connection for PTSD/Major Depression, there is no reason to delay 
a decision in this case to allow VA to obtain the Veteran's 
records from the Social Security Administration which would not 
contain evidence relevant to his other claims.  See Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010), citing McGee v. 
Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

The Veteran withdrew his request for a hearing before a Veterans 
Law Judge and was afforded an informal conference at the RO.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary.  


I. Increased Ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the level of the 
Veteran's disability during the appeal period is the primary 
concern.  Staged ratings are appropriate whenever the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service treatment records include a June 1969 Medical Board 
Report describing the Veteran's injury to the dominant right 
hand.  In January 1969 the Veteran was injured when a grenade 
exploded in his right hand.  As a result he sustained traumatic 
amputation of the ring and little fingers of his right hand with 
partial amputation of the distal phalanx of the middle finger.  
X-rays revealed multiple metallic foreign bodies in the soft 
tissues around the elbow, a small chip fracture of the proximal 
end of the phalanx of the thumb, and comminuted fractures 
involving the mid-shafts of the third, fourth and fifth 
metacarpal bones.  

The RO in a September 1969 rating decision granted service 
connection and assigned a 100 percent convalescent rating.  In a 
March 1971 rating decision the RO assigned a 40 percent rating 
for the residuals of fragment wounds of the right hand including 
amputations.  A 10 percent rating was assigned for residuals of 
fragment wounds of the soft tissues of the right elbow.  The 
Veteran is seeking higher ratings. 

A. Residuals of Grenade Wounds of the Right Hand

The anatomy of the hand is complex and involves movements and 
interactions of the fingers and thumb with the hand.  The 
Schedule for Ratings Disabilities provides instructions for 
rating muscle injuries at 38 C.F.R. § 4.56.  The regulations 
define muscle injuries as resulting in slight, moderate, 
moderately severe and severe disability.  Those categories are 
then rated based on the individual muscle groups affected.  See 
38 C.F.R. § 4.73 (2009).  The muscle groups are divided into 
Diagnostic Codes based on the anatomical areas which are affected 
by their operation.  The intrinsic muscles of the hand are 
evaluated based on Diagnostic Code 5309 which includes the 
muscles of the hand.  In the Note following 38 C.F.R. § 4.73, 
Diagnostic Code 5309 the instructions read:  The hand is so 
compact a structure that isolated muscles injuries are rare, 
being nearly always complicated with injury to bones, joints, 
tendons, etc.  Rate on limitation of motion, minimum 10 percent.  

Impairment of the fingers is rated based on evidence of 
limitation of function, from amputation, ankylosis or limitation 
of motion.  Amputations are rated for multiple or single fingers.  
Ratings for amputation of multiple fingers are apply when the 
amputation is at the proximal interphalangeal joints or through 
the proximal phalanges.  See 38 C.F.R. § 4.71a, Multiple Finger 
Amputations Diagnostic Codes 5126-5151, Note (a).  The Veteran 
has amputations meeting that criteria of the little and ring 
finger.  His amputation of the middle finger is at the distal or 
tip of the finger and does not meet the required criteria for 
ratings of multiple fingers.  Amputation of the ring and little 
finger of the major or dominant hand is rated as 30 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5151 (2009).  

His amputation at the distal joint is rated as prescribed for 
favorable ankylosis of the fingers.  See 38 C.F.R. § 4.71a, 
Multiple Finger Amputations Diagnostic Codes 5126-5151, Note (c).  

Ankylosis of the long or middle finger either favorable or 
unfavorable is rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2009).  

A compensable rating of 10 percent for limitation of motion of 
the index finger requires a gap of one inch (2.5 centimeters) or 
more between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2009).  

September 2007 VA examination found extension to 0 degrees 
without pain passively, actively or with repetition.  There was 
no additional loss of motion with repetition.  VA examination in 
July 2009 found extension to 0 and no gap between the fingertip 
and the proximal transverse crease of the palm.  A compensable 
rating based on limitation of motion of the index finger is not 
for application.  

A compensable rating for limitation of motion of the thumb 
requires a gap of less than one inch (2.5 centimeters) between 
the thumb and the fingers, with the thumb attempting to oppose 
the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2009).  

September 2007 and July 2009 VA examinations found no gap between 
the thumb pad and tips of the fingers on attempted opposition of 
the thumb and fingers.  A compensable rating based on limitation 
of motion of the thumb is not applicable.  

The Board also considered whether the Veteran had loss of use of 
the right hand.  Loss of use of the hand will be held to exist 
when no effective function remains other than that which would be 
equally well served by an amputation stump with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand.  38 C.F.R. 
§ 4.63 (2009).  

In September 2007 and July 2009 VA examiners found the residuals 
function of the fingers and hand was more functional than an 
amputation with prosthesis.  The Veteran was able to grip 25 
pounds, write with limitation, do opposition, had been able to 
work at the Postal Service for many years and was independent as 
to self care.  The evidence does not demonstrate that he has loss 
of use of the right hand as defined by the regulations.  

The evidence does not demonstrate that a higher rating than 40 
percent is to be assigned for the right hand.  

B. Soft Tissues of the Right Elbow

VA examination in July 2009 found no evidence of metallic 
fragments at the elbow or forearm.  There also was no evidence of 
a scar.  The Veteran complained of pain with damp weather.  

The VA physician found no history of trauma to the muscles, no 
injury, destruction or traverse of a missile.  There was no 
intermuscular scarring.  Muscle function was normal.  There were 
no scars present and no residual nerve damage.  There was no 
tendon or bone damage.  No evidence of findings of muscle 
herniation, loss of deep fascia or muscle substance was found.  
There was no limitation of motion of the joint.  Range of motion 
of the elbow was from 0 to 145 degrees.  

Compensable ratings for impairment of the muscles of the elbow 
require evidence of moderate impairment to either Muscle Group V 
or Muscle Group VI.  See 38 C.F.R. § 4.73, Diagnostic Codes 5305 
and 5306 (2009).  A higher rating than 10 percent requires 
evidence of a moderately severe disability of the muscles.  

The regulations defined moderately severe disability of the 
muscles as follows:  (3) Moderately severe disability of muscles.  
(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  (ii) History and 
complaint. Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound. 
Record of consistent complaint of cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement) and, if present, evidence of inability to keep up 
with work requirements.  (iii) Objective findings. Entrance and 
(if present) exit scars indicating track of missile through one 
or more muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56 (d)(3)(2009).  

VA X-rays of the forearm and right elbow in January 1971 found no 
intrinsic bone or joint pathology.  There were no abnormal soft 
tissue calcifications.  

Review of service treatment records and VA examinations found no 
history of injury consistent with a moderately severe injury to 
the muscles of the elbow, history or complaints consistent with 
the regulations above, or objective findings as outlined.  

The evidence does not demonstrate the Veteran sustained a 
moderately severe injury to the right elbow or forearm to support 
assigning a higher rating than 10 percent.  

II. Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with § 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.303(f)(2009).  

The Veteran is seeking service connection for a psychiatric 
disorder, PTSD, tinnitus and a circulatory disturbance.  

The Veteran was injured in January 1969 in service when a grenade 
went off in his hand.  Service treatment records document this 
event.  He was separated from the service on the basis of 
physical disability in July 1969.  

The Veteran was examined by VA in December 1969.  On his Report 
of Medical Examination for Physical Disability, the Veteran wrote 
as his present complaints that he was nervous, sleeping poorly 
and having nightmares.  He was told he was too nervous to drive a 
car.  He was afraid something was going to happen.  When he was 
examined by VA again in April 1970, he again reported being 
nervous, and although psychiatric evaluation concluded there was 
no evidence of a mental disorder, the examiner remarked the 
Veteran should be occupied, "even on voluntary basis," as this 
was considered "imperative to prevent (the patient) developing 
anxiety."  

In July 2003, the Veteran filed a claim for service connection 
for PTSD.  September 2007 VA examination of the hand, revealed 
the Veteran had been employed at the United States Post Office 
for 29 years.  He had been retired on disability since 2004 due 
to depression.  

February 2007 VA records include a screening for PTSD, which was 
positive and the Veteran was referred for evaluation.  The 
Veteran was seen by a VA psychologist in February 2007,who 
diagnosed the Veteran to have chronic PTSD and major depressive 
disorder.  In his summary, the VA psychologist noted the Veteran 
had a history of PTSD due to traumatic experiences in Vietnam, 
but that he had managed to deal with his condition for many years 
and perhaps even keep it sub threshold.  He reasoned that work 
stress in 2004 with depression may also have triggered the return 
of his PTSD.  It was the psychologist's impression the Veteran 
was currently dealing with comorbid PTSD and Major Depressive 
Disorder, with retirement triggering the return of his PTSD after 
his years of channeling his energy toward his work which helped 
him to repress and suppress memories about the war.  

Subsequently, a VA psychiatrist evaluated the Veteran in March 
2007 and concluded the Veteran was exposed to several traumatic 
events while in service that were recalled with sadness and 
sorrow.  The memories were not intrusive, his dreams were not 
recalled.  Most prominent in his case was the initiation of 
treatment for major depressive disorder with psychotic symptoms 
after a stressor at work.  Major depressive disorder was 
diagnosed.  

The Veteran was seen by the private psychiatrist beginning in 
July 2004 after he was interrogated at work regarding an 
investigation there concerning a theft.  The psychiatrist 
diagnosed major depression.  

VA treatment records in 2007 and 2008 include both PTSD and Major 
Depression in the Veteran's Problem List.  

In May 2009, the Veteran was evaluated and the examiner concluded 
that while the events in service meet the criteria for stressors 
the Veteran did not have symptoms which meet the criteria for 
diagnosis of PTSD.  His diagnosis was major depressive disorder.  

Under the circumstances described above, given the presence of 
psychiatric symptoms within a few months of service (apparently 
unnoticed by those who only diagnosed major depression), the 
Board considers the February 2007 analysis of the Veteran's 
condition by the VA psychologist, to be the most plausible and 
credible.  It accounts for the Veteran's entire psychiatric 
history, including the symptoms noted soon after service, and the 
fact the Veteran initiated this claim prior to the events at his 
former place of employment, which other evaluators appear to 
conclude was the sole trigger for the Veteran's current 
psychiatric state.  With psychiatric symptoms noted soon after 
service, and the most probative medical evidence concluding the 
Veteran has PTSD due to service, with major depressive disorder, 
the criteria to establish service connection for PTSD with major 
depressive disorder are met.  

With respect to tinnitus, the Veteran filed his claim for this 
disability in July 2003.  The RO did not afford the Veteran a VA 
examination.  In February 2005 the Veteran submitted his notice 
of disagreement in which he reported the incident when a grenade 
blew up in his hand.  He reported that the accident had also 
caused his ears to experience sound for days and that he 
presently suffered from tinnitus in his left ear.  

Tinnitus is a disorder which is subjective and usually may only 
be noted by the person who experiences it.  There is no known 
test or clinic method for documenting tinnitus.  A March 2010 
training letter from the Veterans Benefits Administration 
instructed RO's that tinnitus was subjective and could result 
from an acute event.  

The Veteran's statement is consistent with the documented facts 
that a hand grenade went off in his hand in service.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  The Veteran is certainly competent to 
describe what he hears and when he heard it.  There is nothing in 
the record that disputes his assertion that his current tinnitus 
is related to and started at the time a hand grenade exploded in 
his right hand in service.  

The evidence supports finding the Veteran first had tinnitus in 
service.  Service connection for tinnitus is warranted.  

Regarding a circulatory disorder, the Veteran did not specify the 
circulatory disorder he claimed.  Service treatment records do 
not include any treatment or complaints of a circulatory 
disorder.  

A review of the current November 2008 VA records found the 
Veteran had been evaluated for Deep Vein Thrombosis by Doppler 
study with negative results.  Only superficial varicosities were 
found.  

Generally in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While there is a current diagnosis of varicose veins there is no 
evidence of any varicose veins in service or any evidence 
providing a nexus between the current diagnosis and service.  
Even the Veteran has not stated he had varicose veins in service.  
He has not offered any supporting testimony or statement as to 
when has claimed circulatory disorder began.  He has not 
identified any records of treatment in service or after service 
for varicose veins.  

In the absence of evidence of varicose veins in service, or a 
nexus provided by competent medical evidence linking the varicose 
veins to service, service connection for a circulatory disorder 
is not warranted.  


ORDER

An increased rating for residuals of grenade fragment wounds to 
the right hand is denied.  

An increased rating for residuals of grenade fragment wounds to 
the right elbow is denied.  

Service connection for PTSD/major depressive disorder is granted.  

Service connection for tinnitus is granted.  

Service connection for a circulatory disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


